DETAILED ACTION
Acknowledgements
	The specification amendment filed on 12/21/2021 is acknowledged and approved.  The amendments to the claims filed on 12/21/2021 have obviated the previous claim objections.  Examiner’s amendments appear below to correct the remaining the minor informalities.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On line 2 of claim 14, “the tubing” has been replaced by --the tubing member--.
On line 4 of claim 21, “where shield distal end member” has been replaced by --where the shield distal end--.
On line 8 of claim 21, “that tubing” has been replaced by --that the tubing--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See the reasons for the allowance in the non-final office action mailed on 9/23/2021.  In regard to claim 21, the examiner agrees with the applicant that Bierman ‘432 fails to disclose “wherein separation of the shield hub and the tubing hub causes locking of the cannula hub and the shield hub to permit removal of the shield member and the cannula from the tubing” as is now recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL

Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783